Citation Nr: 0123130	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Whether the 10 percent disability evaluation assigned for 
post-traumatic stress disorder for the period from September 
8, 1994, through November 6, 1996, was proper.

Whether the 30 percent disability evaluation assigned for 
post-traumatic stress disorder, effective from November 7, 
1996, was proper.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



WITNESSES AT HEARING ON APPEAL

Appellant, C. J., and K. E.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from February 1975 to December 
1976.

This appeal arises from a January 1998 hearing officer's 
decision and the implementing rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted the veteran's claim for 
service connection for post-traumatic stress disorder, 
assigning a 10 percent disability evaluation, effective from 
September 8, 1994.

In a September 1998 rating decision, the disability 
evaluation for the veteran's post-traumatic stress disorder 
was increased to 30 percent, effective from May 14, 1998, 
and, pursuant to a hearing officer's decision in March 2001, 
the effective date for the increase to 30 percent was changed 
to November 7, 1996.

This appeal also arises from a November 1999 rating decision 
by the RO which denied the veteran's claim for a total rating 
for compensation purposes based on individual 
unemployability.

In the March 2001 hearing officer's decision, it was also 
concluded that the veteran's claim should be reviewed 
retroactive to his 1994 reopened claim.  A decision by the 
United States Court of Appeals for Veterans Claims (Court), 
Fenderson v. West, 12 Vet. App. 119 (1999), concluded that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance", is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found- a practice 
known as "staged" ratings.


                                                             
REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his claim.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA and 
its implementing regulations.  The current record shows that 
while a clinical psychologist, Dr. R. Emory., has reported 
that he has been treating the veteran for post-traumatic 
stress disorder since 1994, treatment records have not been 
secured from Dr. Emery.  In addition, a psychologist (C. J.) 
testified at a March 2000 hearing on appeal that copies of 
the veteran's treatment notes would be provided, but the 
psychologist subsequently, in May 2001, advised the RO that 
these records would not be submitted.  The RO should advise 
the veteran of this and provide him with an opportunity to 
secure these records.

The RO should also address whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000),  codified 
as amended at 38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001); 66 
Fed. Reg. at 45630-45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)). 

It is also the Board's judgment that, given the veteran's 
claim of increased psychiatric disablement and some rather 
conflicting findings as to the severity of his post-traumatic 
stress disorder from social workers, psychologists and 
psychiatrists, and a history of nonservice-connected 
psychiatric disorders, a more current and thorough 
psychiatric examination is warranted that indicates the 
degree of psychiatric impairment due solely to the disability 
at issue and an opinion addressing the question of whether 
the veteran's post-traumatic stress disorder precludes his 
ability to obtain and sustain more than marginal employment.  
As the record indicates other nonservice-connected 
disabilities that may result in psychiatric impairment, to 
include a personality disorder, a bipolar disorder, and a 
possible history of polydrug abuse, the examiner should, to 
the extent that is possible, distinguish social and 
industrial inadaptability due to post-traumatic stress 
disorder from functional impairment attributable to any other 
nonservice-connected psychiatric disorders that may be 
present.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided psychiatric treatment 
of the veteran since service.  After 
securing the necessary release, the RO 
should obtain the records not already 
secured from the medical care providers, 
including copies of the clinical records 
from Dr. R. Emory.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  The RO must review the claims file to 
determine   whether any additional 
notification or development action is 
required under the VCAA regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), to 
be codified at 38 C.F.R. § 3.159.  

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his post-traumatic stress 
disorder.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  The 
psychiatrist is requested to identify 
those symptoms, to the extent possible, 
which are solely due to the veteran's 
service-connected post-traumatic stress 
disorder and should indicate, with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders, whether such symptom is a 
symptom of the veteran's service-
connected post-traumatic stress disorder.  
The examiner  is requested to proffer an 
opinion as to the extent to which the 
veteran's service-connected post-
traumatic stress disorder interferes with 
his ability to establish and maintain 
relationships as well as the reduction in 
initiative, efficiency, flexibility and 
reliability levels due to his post-
traumatic stress disorder. 

The psychiatrist should also report a GAF 
scale score,  indicate the degree of 
psychiatric impairment due solely to 
post-traumatic stress disorder,  and 
opine whether the veteran's post-
traumatic stress disorder precludes his 
ability to obtain and sustain more than 
marginal employment.  As the record 
indicates other nonservice-connected 
disabilities that may result in 
psychiatric impairment, to include a 
personality disorder, a bipolar disorder, 
and a possible history of polydrug abuse, 
the examiner should, to the extent that 
is possible, distinguish social and 
industrial inadaptability due to post-
traumatic stress disorder from functional 
impairment attributable to any other 
nonservice-connected psychiatric 
disorders that may be present.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiners before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims with 
respect to the propriety of the 10 
percent disability evaluation assigned 
for post-traumatic stress disorder for 
the period from September 8, 1994, 
through November 6, 1996, by considering 
the regulations pertaining to the rating 
of psychiatric disorders which were in 
effect previous to that date, and with 
respect to the propriety of the 30 
percent disability evaluation assigned 
for post-traumatic stress disorder for 
the period from November 7, 1996.  For 
the period beginning November 7, 1996, 
both the regulations pertaining to the 
rating of psychiatric disorders which 
became effective November 7, 1996, as 
well as the regulations pertaining to the 
rating of psychiatric disorders which 
were in effect previous to November 7, 
1996, should be considered and the 
regulations more favorable to the veteran 
should be applied.  Thereafter the RO 
should adjudicate the veteran's claim for 
a total rating for compensation purposes 
based on individual unemployability.

5.  If any of the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of all evidence 
received subsequent to the most recently 
issued supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to secure clarifying data and 
ensure due process.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the veteran until he receives further notice.






The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

